Action to recover damages for fraud. The named defendants appeal from an order denying their motion to dismiss the amended complaint pursuant to subdivisions 5 and 6 of rule 107 of the Rules of Civil Practice. Order, in so far as appealed from, affirmed, with ten dollars costs and disbursements, with leave to appellants to answer within ten days from the entry of the order hereon. Upon the trial all the pleadings and facts in the former action will be before the court and the court can then pass on the sufficiency of the pleaded defenses. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.